[DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                     ________________________           FILED
                                               U.S. COURT OF APPEALS
                            No. 10-14942         ELEVENTH CIRCUIT
                                                  OCTOBER 28, 2011
                        Non-Argument Calendar
                                                      JOHN LEY
                      ________________________
                                                       CLERK

              D.C. Docket No. 8:09-cr-00119-EAK-TGW-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                 versus

JEFFREY FRIEDLANDER,

                                                        Defendant-Appellant.

                     ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                           (October 28, 2011)

Before EDMONDSON, MARTIN and KRAVITCH, Circuit Judges.

PER CURIAM:
      Benjamin Singerman, appointed counsel for Jeffrey Friedlander, in this

direct criminal appeal, has filed a motion to withdraw from further representation

of the appellant, because counsel believes that the appeal is without merit.

Counsel has filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.

1396, 18 L.Ed.2d 493 (1967).

      Our independent review of the record reveals that counsel’s assessment of

the relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguably meritorious issues of merit, counsel’s motion to

withdraw is GRANTED, and Friedlander’s convictions and sentences are

AFFIRMED.




                                          2